Citation Nr: 1546539	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  12-10 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability.

2. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for radiculopathy of the bilateral lower extremities, claimed as secondary to low back disability.


REPRESENTATION

Appellant represented by:	John Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1990.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which declined to reopen the Veteran's claims.

In July 2013, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's claims file.

In February 2014, the Board declined to reopen the appellant's claims.  In February 2015, the United States Court of Appeals for Veterans Claims (the Court) granted a Joint Motion by counsel for VA and the Veteran.  The parties to the Joint Motion agreed that the Board had failed to adequately consider whether the Veteran's lay testimony regarding in-service symptoms and treatment constituted new and material evidence.  As discussed below, and pursuant to the instructions in the joint motion, further development is warranted.

The Board acknowledges that the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for fibromyalgia has been perfected, but not yet certified to the Board.  The Board's review of the claims file, as well as the Veterans Appeals Control and Locator System, reveals that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claims were most recently considered by the AOJ in an April 2012 statement of the case.  Since that time, Virtual VA shows that additional pertinent VA treatment records have been associated with the claims file and VBMS shows that in September 2015, the representative submitted a significant number of private and VA treatment records.  In a September 2015 correspondence, the Veteran specifically requested that the case be returned to the AOJ for review of this additional evidence.  Any pertinent evidence submitted to the Board must be referred to the AOJ unless that right is waived by the appellant or his representative.  38 C.F.R. § 20.1304(c) (2015).

Accordingly, the case is REMANDED for the following action:

1. Readjudicate the Veteran's claims in light of all pertinent evidence and legal authority, to particularly include the evidence received but not previously considered by the AOJ.

2. If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




